DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10739148 (hereinafter “the reference patent”) according to the following mapping table:

Present Application (16/946804)
Reference Patent (US 10739148)
2
1
3
1
4
2
5
3
6
4
7
5
8
6
9
7
10
8
11
8
12
9
13
10
14
11
15
12
16
13
17
14
18
15
19
15
20
16
21
17



Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the corresponding claims in the reference patent. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). See also MPEP § 804. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim recites “the omitting the calculated route guidance from presentation.” at the end of the claim. This limitation is incomplete, as it does not further specify any further limitations to the referenced “the omitting”. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will ignore the limitation “the omitting the calculated route guidance from presentation”, as the limitation is incomplete and does not further limit the claimed invention. 

Regarding claim 7, the claim depends from claim 6 and therefore is rejected for the same reason as claim 6 above, as claim 7 does not cure the deficiencies of claim 6 noted above. 

Regarding claim 14, the claim recites “the omitting the calculated route guidance from presentation.” at the end of the claim. This limitation is incomplete, as it does not further specify any further limitations to the referenced “the omitting”. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will ignore the limitation “the omitting the calculated route guidance from presentation”, as the limitation is incomplete and does not further limit the claimed invention. 

Regarding claim 15, the claim depends from claim 14 and therefore is rejected for the same reason as claim 14 above, as claim 15 does not cure the deficiencies of claim 6 noted above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4-6, 9-10, 12-14, 17-18, and 20-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gardner et al. (United States Patent Application Publication No. US 2005/0256635 A1) [hereinafter “Gardner”].

Regarding claim 2, Gardner discloses a computer-implemented method comprising:
calculating, by a computer system having at least one hardware processor (controller 22; see Figures 7-8), a route and route guidance from an origin to a destination, the route guidance comprising textual directions to the destination (see [0026]);
modifying, by the computer system, the calculated route guidance as a function of a traffic situation along the calculated route during travel of a user device between the origin and destination, the modifying including increasing a level of detail of the textual directions of the calculated route guidance based on the traffic situation along the calculated route (see [0059]-[0066]); and
causing, by the computer system, the modified calculated route guidance to be displayed on the user device (see [0064]-[0066]). 

Regarding claim 4, Gardner further discloses the increasing the level of detail of the textual directions of the calculated route guidance comprises increasing the level of detail of the textual directions from a first level of detail to a second level of detail, the first level of detail corresponding to presenting some, but not all, of the calculated route guidance, and the second level of detail corresponding to presenting more of the calculated route guidance than the first level of detail (see [0059]-[0066]).

Regarding claim 5, Gardner further discloses the second level of detail corresponds to presenting all of the calculated route guidance (see [0059]-[0066]). 

Regarding claim 6, Gardner further discloses determining, by the computer system, a location of the user device during travel of the user device between the origin and the destination (step 104); and omitting, by the computer system, the calculated route guidance from presentation on the user device during a portion of the travel of the user device between the origin and the destination corresponding to the determined location based on the determined location of the user device, the omitting the calculated route guidance from presentation (steps 114-116; see [0033]-[0035] and [0045]). 

Regarding claim 9, Gardner further discloses the user device comprises an in-car global positioning system device or a smartphone (see [0040]). 

Regarding claim 10, Gardner discloses a device comprising:
at least one computer processor (see [0029] and [0050]); and
a non-transitory computer readable medium having instructions stored thereon which, when read and executed by the at least one computer processor, cause the at least one computer processor to perform operations (see [0029] and [0050]) comprising:
calculating a route and route guidance from an origin to a destination, the route guidance comprising textual directions to the destination (see [0026]);
modifying the calculated route guidance as a function of a traffic situation along the calculated route during travel of a user device between the origin and destination, the modifying including increasing a level of detail of the textual directions of the calculated route guidance based on the traffic situation along the calculated route (see [0059]-[0066]); and
causing the modified calculated route guidance to be displayed on the user device (see [0064]-[0066]). 

Regarding claim 12, Gardner further discloses the increasing the level of detail of the textual directions of the calculated route guidance comprises increasing the level of detail of the textual directions from a first level of detail to a second level of detail, the first level of detail corresponding to presenting some, but not all, of the calculated route guidance, and the second level of detail corresponding to presenting more of the calculated route guidance than the first level of detail (see [0059]-[0066]).

Regarding claim 13, Gardner further discloses the second level of detail corresponds to presenting all of the calculated route guidance (see [0059]-[0066]). 

Regarding claim 14, Gardner further discloses the operations further comprise: determining a location of the user device during travel of the user device between the origin and the destination (step 104); and omitting the calculated route guidance from presentation on the user device during a portion of the travel of the user device between the origin and the destination corresponding to the determined location based on the determined location of the user device, the omitting the calculated route guidance from presentation (steps 114-116; see [0033]-[0035] and [0045]). 

Regarding claim 17, Gardner further discloses the user device comprises an in-car global positioning system device or a smartphone (see [0040]). 

Regarding claim 18, Gardner discloses a non-transitory computer readable medium having instructions stored thereon which, when read and executed by at least one computer processor, cause the at least one computer processor to perform operations (see [0029] and [0050]) comprising:
calculating a route and route guidance from an origin to a destination, the route guidance comprising textual directions to the destination (see [0026]);
modifying the calculated route guidance as a function of a traffic situation along the calculated route during travel of a user device between the origin and destination, the modifying including increasing a level of detail of the textual directions of the calculated route guidance based on the traffic situation along the calculated route (see [0059]-[0066]); and
causing the modified calculated route guidance to be displayed on the user device (see [0064]-[0066]). 

Regarding claim 20, Gardner further discloses the increasing the level of detail of the textual directions of the calculated route guidance comprises increasing the level of detail of the textual directions from a first level of detail to a second level of detail, the first level of detail corresponding to presenting some, but not all, of the calculated route guidance, and the second level of detail corresponding to presenting more of the calculated route guidance than the first level of detail (see [0059]-[0066]).

Regarding claim 21, Gardner further discloses the second level of detail corresponds to presenting all of the calculated route guidance (see [0059]-[0066]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner in view of Kosakowski et al. (United States Patent Application Publication No. US 2009/0164115 A1) [hereinafter “Kosakowski”].

Regarding claim 7, Gardner teaches the modified calculated route guidance is displayed on the user device via a navigation application on the user device (see Figure 2, [0005], and [0043]). 
Gardner does not expressly teach the omitting the calculated route guidance from presentation comprises causing the navigation application to appear to have gone asleep during the portion of the travel of the user device between the origin and the destination. Instead, Gardner teaches that the calculated route guidance is merely prevented from being presented (see [0033]-[0035] and [0045]).
Kosakowski generally also teaches a method for determining route portions where navigation support is not needed (see Abstract). Kosakowski teaches that the display of navigation information is turned off, such that the display appears to have gone asleep, when navigation guidance is not needed (see [0065]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of invention modify the invention taught by Gardner such that omitting the calculated route guidance from presentation based on the location of the user device comprises causing the navigation application to appear to have gone asleep during the portion of travel, in view of Kosakowski, as Kosakowski teaches turning off the display of navigation guidance when it is not needed by the user allows for the conservation of power (see [0065] of Kosakowski). 

Regarding claim 15, the combination of Gardner and Kosakowski, as applied to claim 7 above, teaches the modified calculated route guidance is displayed on the user device via a navigation application on the user device (see Figure 2, [0005], and [0043] of Gardner); and the omitting the calculated route guidance from presentation comprises causing the navigation application to appear to have gone asleep during the portion of the travel of the user device between the origin and the destination (see [0065] of Kosakowski and the rejection of claim 7 above). 

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner in view of Bennett et al. (United States Patent Application Publication No. US 2013/0322634 A1) [hereinafter “Bennett”]. 

Regarding claim 8, Gardner teaches the user device comprises a display device (see Figure 2). 
Gardner does not expressly teach the display device is configured to display the route or part of the route on a map and the modified route guidance on the map. Gardner teaches the modified route guidance can be displayed visually and/or textually (see at least [0026] and [0043]) but does not specify the display of the route and the modified route guidance on a map.
Bennett generally teaches a navigation application (see [0004]). Bennett teaches that the navigation application displays a part of the route on a map along with textual route guidance on the map (see Figures 2-4). Bennett teaches this form of navigation display provides numerous benefits, including realistic views, multiple view angles, smooth transitions, and dynamic generation and display of navigation instructions and directions (see [0005]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention taught by Gardner such that the display device is configured to display part of the route on a map and the modified route guidance on the map, in view of Bennett, as Bennett teaches such a display configuration for navigation provides numerous benefits for a user (see at least [0005] of Bennett). 

Regarding claim 16, the combination of Gardner and Bennett, as applied to claim 8 above, teaches the user device comprises a display device configured to display the route or part of the route on a map and the modified route guidance on the map (see Figure 2 of Gardner, Figures 2-4 of Bennett, and the rejection of claim 8 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669